Notice of Allowability
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2-7 and 9-24 are pending in the instant application.

2.	The previous objection to the title has been withdrawn in view of the amendment to the title filed 08/22/2022.

3.	In view of the claim amendment and arguments filed 08/22/2022 all previous claim objections and/or rejections have been withdrawn.


4.	Claims 2-7 and 9-24 are allowed.

5	The prior art neither teaches nor suggests the claimed  process for the production of a sulfated phenolic compound comprising: (i') contacting a medium comprising a phenolic compound or a precursor of a phenolic compound with a first recombinant host cell; wherein the first recombinant host cell comprises a heterologous polypeptide having an aryl sulfotransferase activity, and wherein the first recombinant host cell has been modified to have an increased protein expression of a sulfate transporter compared to the identical host cell that does not carry said modification; or (i") contacting a medium comprising a fermentable carbon substrate with a first recombinant host cell, a phenolic compound being produced from the fermentable carbon substrate by the first recombinant host cell; wherein the first recombinant host cell comprises a heterologous polypeptide having an aryl sulfotransferase activity, and wherein the first recombinant host cell has been modified to have an increased protein expression of a sulfate transporter compared to the identical host cell that does not carry said modification, wherein the polypeptide having an aryl sulfotransferase activity comprises an amino acid sequence which has at least 95% sequence identity with the amino acid sequence set forth in SEQ ID NO: 1, 6, 7, 8 or 13; and wherein the sulphate transporter is a CysP transporter belonging to the phosphate inorganic transporter (PiT) family.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652